 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDKansas City General Hospital and Medical Center, In-corporated and Hospital Hill Health Services Cor-poration and The Housestaff Association of KansasCityGeneral Hospital and Medical Center, Peti-tioner.Case 17-RC-7656June 24, 1976REVISED DECISION AND ORDEROn June 24, 1976, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tledproceeding [attached hereto]' wherein it dis-missed a petition seeking to represent a unit of resi-dents and interns employed by Hospital Hill HealthServices Corporation 2 based on the Board's DecisioninCedars-Sinai Medical Center.'In dismissing the pe-tition, the Board panel used the following language:InCedars-SinaiMedical Center,223 NLRB251 (1976), the Board found ^ that residents, in-terns, and fellows are not "employees" withinthemeaning of Section 2(3) of the Act Thatbeing so, Hospital Hill is not an "employer"within the meaning of Section 2(2) of the Act forthe purpose of any disputes relating to such per-sonnel 5Accordingly, as the Petitioner seeks to repre-sent only individuals who are not "employees"within the meaning of the Act, we shall dismissthe petition herein.Member Fanning dissentingOur finding herein should not be construed as a determinationthat the Board would not find Hospital Hill to be an employer withinthe meaning of the Act and within the Board's statutory and discre-tionary judgment for other purposes[Remainder of footnote omit-ted ]Since its issuance, the Board's Decision and Orderherein has been cited, specifically by the SupremeCourt of the State of New York,4 in support of theview that the Board does not consider state jurisdic-tion over interns and residents to have been preempt-ed by the 1974 health care amendments to theNationalLaborRelationsAct.To eliminateunnecessary language appearing in the Board's Deci-sion and Order herein, which in our view hasprompted the New York Supreme Court to resolveimproperly the preemption question, and to elimi-nate any doubt that it was the intention of a majorityof the Board, inCedars-Sinai,to find state jurisdic-'Chairman Murphy and Member Penello,Member Fanning dissenting2Herein referred to as Hospital Hill5 223 NLRB 251 (1976)4 For New York County, Special TermPart I in the matterofCommitteeof Interns and Residents v The New York State Labor Relations Board,IndexNo 15928/76 (1976)tion over residents, interns, and fellows to have beenpreempted by the Federal statute, we have decided,sua sponte,to reconsider and revise the Decision andOrder issued in the above-entitled proceeding, and tosubstitute this Decision for the earlier one.In the instant case, the Petitioner, as noted above,is seeking to represent a unit of residents and internsemployed by Hospital Hill. The parties have stipulat-ed, and we find, that Hospital Hill is an employerwithin the meaning of the Act and thus that it willeffectuate the policies of the Act to assert jurisdictionherein.'With regard to the labor organization statusof the Petitioner, we find, for the purpose of this pro-ceeding, that the Petitioner is not a labor organiza-tion within the meaning of Section 2(5) of the Act asit is composed solely and exclusively of individualswho are not "employees" within the meaning of theAct. Accordingly, we find, in view of our Decision inCedars-Sinaiwhere the Board determined that in-terns, residents, and fellows are not "employees"within the meaning of Section 2(3) of the Act, that noquestion affecting commerce exists concerning therepresentation of "employees" of the Employer with-in the meaning of Section 9(c) of the Act and thus weshall dismiss the petition herein.Included in the language quoted hereinabove fromthe original Decision and Order is the statement that"Hospital Hill is not an `employer' within the mean-ing of Section 2(2) of the Act for the purpose of anydisputes relating to [residents, interns, and fellows]."(Footnote omitted.) This statement, which in ourview was not in any way crucial to the result reachedin the Decision and Order herein, has proved to besubject to varying interpretations with regard to itsimpact on related preemption questions. Thus, thisRevised Decision and Order, in dismissing the peti-tion, disavows the above-quoted statement and reliessolely on the stipulation as to the employer status ofHospital Hill and on the fact that the Petitioner isseeking to represent only individuals who are not"employees" within the meaning of the Act.65Following the hearing, however, in its brief to theBoard,Hospital Hillraised the argumentthat it is anoint employer withthe State of Missouri, inconnectionwith the administration of Hospital Hill's residencyprogram Indismissing the petition herein, we find it unnecessary for the purposes of thisproceeding to consider or pass upon the point employerissues raised byHospital Hill since there is a stipulationas to the employerstatus of Hospi-talHill,which we have accepted,and even if wewere to look beyond thatstipulation andfind that HospitalHill and theUniversityof Missouri arejoint employers,we would dismiss the petition on that basis6Chairman Murphyand Member Penello,who participated in the Deci-sion and Orderherein,signed themajority opinionwhich contains the lan-guage quoted in this paragraphWe did so, however,because we believedthat it logically followed that the Employer,Hospital Hill, could not be anemployer of nonemployees, in our view,interns, residents,and fellows Thepreemptionissuewas neverraised or litigated by the partiesnor was itconsideredor even contemplatedby us in reachingour decisionNow thatthe New York Supreme Court has attemptedto broaden the original Deci-sion and Orderto encompass the preemption issue,we have decided to joinour colleagues in deleting the quoted language in this Revised Decision and225 NLRB No. 14 KANSAS CITY GENERAL HOSPITAL & MEDICAL CENTER109Turning to the preemption question, we believethat it has now become necessary for us to state ex-plicitly that which is, in our view, implicit in theBoard's Decision inCedars-Sinai;that is, at the riskof being somewhat repetitious, that the majority ofthisBoard intended by its decision therein to findFederal preemption of the health care field to pre-clude States from exercising their power to regulatein this area. It is our judgment that the Congress, inpassing the 1974 health care amendments, simplymade a determination that residents, interns, and fel-lows,inter alia,were not supervisors within themeaning of the Act, but left the question as to wheth-er they were "employees" entitled to collective-bar-gaining rights for resolution by the Board in the exer-cise of its discretion.' Having exercised its discretioninCedars-Sinai,by finding residents, interns, and fel-lows to be primarily students and not "employees"within the meaning of the Act, the Board confirmed,in our view, that it has not put hospital residents andinterns beyond the reach of national labor policy, buthas rather held that to extend them collective-bar-gaining rights would be contrary to that very policy.ORDERIt is hereby ordered that the petition filed hereinbe, anditherebyis,dismissed.MEMBERFANNING,dissenting:Idissent from my colleagues'decision to reconsid-er,sua sponte,the original decision in this case, andfrom their reconsidered decision.Iwouldnot be averse to reconsideration if the pur-pose were to reverse my colleagues'decision that in-terns, residents,and fellows employedby the Em-ployer are not employees within the meaning ofSection 2(3) of theAct. Sucha reversal would notonly remove an aberration from the law, it wouldalso achieve what my colleagues profess to be theirgoal herein-establishmentbeyondquestion of theproposition that theAct haspreempted state regula-tion of labor relations of hospitals and housestaff.My colleagues'reconsideration,however,is limitedto the withdrawal from their original decision hereinof the finding that,"Hospital Hill is not an 'employ-er'within the meaning of Section2(2) of the Act forOrder to avoid even the slightest impression that a majority of this Boardbelieves that state jurisdiction over residents, interns, and fellows has notbeen preempted by the Federal statuteIn addition, however, Chairman Murphy notes that she did not intend atthe timeCedars-SinaiMedical Center, supra,was decided that the Boardpreempt the field insofar as Federal labor policy might apply to interns andresidents, but she has now been persuaded by her colleagues that this wasthe effect of the 4-to-I majority holding therein7On the supervisory issue, see S Rept 93d Cong , 2d Sess 6 (1974) Thesame language appears in the substantially identical House Reportthe purpose of any dispute relating to such person-nel." In their view such language was unnecessary tothe original decision and "has prompted the NewYork Supreme Court to resolve improperly thepreemption question." So, "to eliminate any doubtthat it was the intention . . . inCedars-Sinaito findstate jurisdiction over residents, interns, and fellowsto have been preempted by the Federal statute," mycolleagues have withdrawn the finding of nonem-ployer status of the hospital in its relationshipvis-a-vis housestaff.Of course, simply withdrawing the finding doesnot change the relationship. If housestaff are not"employees" of the hospital, it is rather difficult toestablish the proposition that the hospital is their"employer " But I do not read my colleagues' opin-ion as trying to establish that proposition; they wishmerely to withdraw their own statement in recogni-tion of the contrary, hopeful, apparently, that oncewithdrawn no state court or board will be perceptiveof the reality behind theirCedars-Sinaidecision. Tothat extent, my colleagues perform merelya uselessand futile act. They do not stop there, however. Theyhave added the finding, not found in the original de-cision, that "Petitioner is not a labor organizationwithin the meaning of Section 2(5) of the Act, be-cause it is composed solely and exclusively of indi-viduals who are not `employees' within the meaningof the Act," and they insist that theirCedars-Sinaidecision simply resolved a question of policy thatCongress had entrusted the Board to make, and thattherefore, having, in the exercise of discretion decid-ed to withhold from housestaff the operation of thoseprovisions of the Act which would protect their rightto organize and bargain collectively, no state can en-ter the field to bestow upon housestaff such protec-tion under state laws.But observe, the effect of my colleagues' decisionis that housestaff, though not protected in their rightto organize and bargain collectively, are not prohib-ited from doing so, and their organizational, recogni-tional, and bargaining strikes are no longer subject tothe restraints on such activities that Congress en-acted specifically to regulate such activities in thehealth care industry. For, if housestaff are not em-ployees, if their associations are not labor organiza-tions, none of the provisions of Section 8(b), 8(d),and 8(g) apply to such activities. Of course, it is truealso that the restraints of Section 8(a) do not apply tothose hospitals wishing to combat housestaff at-tempts to organize and bargain collectively. My col-leagues have, thus, assertedly as an exercise of discre-tion, decided that it will effectuate the policies of theAct not to apply provisions of the Act enacted specif-ically to bring about the peaceful settlement of labor 110DECISIONSOF NATIONALLABOR RELATIONS BOARDdisputes in this industry to the end that patient carewill not be disrupted. They now compound the prob-lem by seeking to preclude intervention by any statecourt or board, whether by making available proce-dures for the peaceful settlement of such disputes, orby injunction. Such disputes will be resolved solely inaccordance with the militancy and economic re-sources of the contending parties, free of any re-straining or mediatory influences of Federal or statelaw. If this be preemption, it is preemption solely foritsown sake. It is not preemption designed to carryforward any policy established by Congress:The Committee was also impressed with thefact, emphasized by many witnesses, that the ex-emption of nonprofit hospitals from the Act hadresulted in numerous instances of recognitionstrikes and picketing. Coverage under the Actshould completely eliminate the need for suchactivity, since the procedures of the Act will beavailable to resolve organizational and recogni-tion disputes.'Those procedures and those designed "to insure thecontinuity of health care to the community and thecare and well being of patients by providing for astatutory notice of any anticipated strike or picket-ing" 9 and "for mandatory mediation by the partieswith the FMCS in the case of collective bargaining[disputes]" 10 are, by my colleagues' act of "discre-tion,"no longer applicable to disputes involvinghousestaff. Yet they wish also to preclude the Statesfrom intervening in order to effectuate peaceful reso-lution of such disputes. I must, and do, dissent.8 S Rep No 93-766, p 39Id at p 410 /d at p 5DECISION AND ORDERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on various dates before HearingOfficer Ronald Broun. Following the hearing andpursuant to Section 102.67 of the National Labor Re-lations Board Rules and Regulations and Statementsof Procedure,Series 8, asamended, by direction ofthe Regional Director for Region 17, this case wastransferred to the Board for decision. Thereafter, theHospitals, Petitioner,' and Intervenor 2 filed briefs.Pursuant to the provisions of Section 3(b) of theThe names of the Hospitals and the Petitioner appear as amended at thehearing2 Service Employees International Union was permitted to intervene sole-ly on the issue of jurisdiction but has no interest in the petitioned-for unitNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.On the entire record, the Board finds:The Petitioner seeks to represent a unit of residentsand interns employed by Hospital Hill Health Serv-ices Corporation (hereinafter referred to as HospitalHill).'Hospital Hill is a private not-for-profit profes-sional corporation, established under the laws of theState of Missouri, using the services of physicians,dentists, residents, and interns and supplying medicaland dental services, through its professional staff, tovarious hospitals and health care institutions in Kan-sas City and Jackson County, Missouri. The partiesstipulated that Hospital Hill annually receives grossrevenues valued in excess of $250,000 from its opera-tions and annually purchases goods valued between$30,000 and $35,000 from directly outside the StateofMissouri. The record further establishes that asubstantial portion of Hospital Hill's gross revenuesderives from Medicare and Medicaid payments aswell as from privately administered national healthinsurance companies.InCedars-SinaiMedical Center,223 NLRB 251(1976), the Board found 4 that residents, interns, andfellows are not "employees" within the meaning ofSection 2(3) of the Act. That being so, Hospital Hillisnot an "employer" within the meaning of Section2(2) of the Act for the purpose of any disputes relat-ing to such personnel.'Accordingly as the Petitioner seeks to representonly individuals who are not "employees" within the3 Initially, about half of the residents and interns presently employed byHospital Hill were formerly employed by Kansas City General Hospital andMedical Center(hereinafter referred to as General)and the Petitionersought a single unit of residents and internsemployed byHospital Hill andGeneralHowever, the record established that as of July 1, 1975, Generalceased to employ any residents and interns and that its residents and internsthereafter signed employment contracts with Hospital Hill Accordingly,since none of the petitioned-for residents and interns are presently em-ployed by General,we find it unnecessary, for the purposes of this proceed-ing, as acknowledged by the parties in their respective briefs,to reach orresolve the issues with respect to General's status as an employer within themeaning of theAct For thesame reason,we deny therequest for decisionon jurisdiction filed by General and Hospital Hill in which all other partiesjoined4Member Fanning dissenting5Our finding herein should not be construed as a determination that theBoard would not find Hospital Hill to be an employer within the meaningof the Act and within the Board's statutory and discretionary judgment forother purposesHospital Hill contends,inter ala,that it is a joint employer with theUniversity of Missouri,a political subdivision of the State of Missouri, inconnection with the administration of Hospital Hill's residency programSince we have found that the residents and interns at Hospital Hill are not"employees"within the meaning of the Act and have thus dismissed thepetition for lack of statutory jurisdiction herein, we find it unnecessary, forthe purposes of this proceeding,to consider or pass upon the joint employerissues raised by Hospital Hill KANSAS CITY GENERAL HOSPITAL & MEDICAL CENTERIIImeaning of the Act, we shall dismiss the petitionMEMBER FANNING, dissenting:herein.For the reasons set forth in my dissenting opinioninCedars-Sinai,Iwould find the housestaff to beORDERemployees, and proceed to resolution of the otherissues in this case.It is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.